Citation Nr: 0123889	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for bilateral otitis 
externa.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1953 to 
December 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In an April 14, 2000 decision, the Board denied the claim 
seeking a compensable evaluation for bilateral otitis 
externa.  The appellant then appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
December 2000 Order, the Court granted the appellee's 
unopposed motion to remand.  The Court then vacated the 
Board's decision and remanded the case to the Board for 
readjudication.  


REMAND

The appellant's representative has urged a remand to the RO 
for attempts to secure potentially outstanding private 
medical records and compliance with the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
The representative has also argued that the examination given 
was inadequate, as the examiner did not review the claimant's 
treatment records. 

The VCAA presents a significant change in the law during the 
pendency of this appeal.  It redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The VCAA is applicable to all claims 
filed on or after the date of its enactment, or filed before 
that date and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of this 
change in the law, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law. 

At the December 1998 hearing, the appellant testified that he 
had private medical coverage and that he received at least 
some treatment from non-VA sources, although he did not 
identify the health care providers.  Most of his hearing 
testimony related to conditions not here in issue, and it is 
unclear whether he has ever, since his military service, had 
treatment for bilateral otitis externa, as he testified that 
the last time he had any drainage from his ears was in 1957.  
However, as the claimant has raised the possibility that 
there may be relevant treatment records, and as VCAA requires 
that the Secretary notify the claimant of information and 
evidence necessary to substantiate his claim, the RO should 
write to the claimant and ask him to provide the names, 
addresses, and appropriate releases for the treatment records 
of all health care providers who have treated him for 
bilateral otitis externa since December 1954.  The claimant 
should be advised that the records that are pertinent to his 
claim are those medical records showing frequent and 
prolonged treatment of the external auditory canals for 
swelling, dry and scaly or serous discharge, and itching.  
See 38 C.F.R. § 4.87, Diagnostic Code 6210 (2000).  If the 
claimant provides the information and releases requested, the 
RO should request those treatment records.

The appellant's representative argued in the August 2001 
statement that the VA examination in March 1998 was 
inadequate because the examiner did not have access to the 
claims file and the historical documents contained therein.  
At the time of the examination, there were no medical records 
of treatment for bilateral otitis externa from 1954 to the 
date of the examination, and only one post-service diagnosis, 
on VA examination in 1956.  There being no medical records of 
treatment of any possible relevance, the lack of a claims 
folder to review on examination was not prejudicial to the 
claimant, particularly in view of the claimant's assertion at 
hearing that he last had a discharge from his ears in 1957.  
However, if the RO is able to secure copies of clinical 
treatment records of the veteran for bilateral otitis 
externa, it should thereafter schedule the veteran for an ear 
disease examination, so those treatment records may be 
reviewed.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate notice and development is undertaken in this 
case.

Accordingly, this case is REMANDED for the following:

1.  In conducting the development herein, 
the RO must ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001) and by 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.   

2.  Contact the appellant and ask him to 
provide the names, addresses, and 
appropriate releases for the medical 
treatment records of all health care 
providers who have treated him for 
bilateral otitis externa since December 
1954.  Notify him that the records that 
are pertinent to his claim are those 
medical records showing frequent and 
prolonged treatment of the external 
auditory canals for swelling, dry and 
scaly or serous discharge, and itching.  
See 38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  Contact each health 
care provider and request complete 
clinical records of that treatment.  See 
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  All documents 
obtained must be associated with the 
claims file.  

If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim. 38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

3.  If any relevant treatment records are 
obtained, schedule the appellant for an 
examination to determine the severity of 
the bilateral otitis externa.  The claims 
file and a copy of this REMAND must be 
made available to the examiner for review 
in conjunction with the examination.  The 
pertinent history concerning the 
disability of bilateral otitis externa 
should be obtained from review of the 
claims file.  The frequency and length of 
treatment for the condition should be 
noted.  Whether there is medical evidence 
of swelling, dry and scaly or serous 
discharge, and itching should be 
addressed, and the examiner is asked to 
address whether such manifestations have 
required frequent and prolonged treatment, 
and the nature of such treatment.  The 
medical rationale for the opinion 
expressed should be provided.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


